27 Kan. App. 2d 803 (2000)
9 P.3d 600
DONALD McKINNEY,Appellant,
v.
STATE OF KANSAS,Appellee.
No. 83,247.
Court of Appeals of Kansas.
Opinion filed July 28, 2000.
Before RULON, P.J., ELLIOTT, J., and NELSON E. TOBUREN, District Judge, assigned.
ELLIOTT, J.:
Donald McKinney appeals the dismissal of his K.S.A. 60-1507 petition.
We affirm.
McKinney was on parole when convicted of new offenses in 1992. The trial court imposed a sentence to run consecutive to the prior sentence.
McKinney has moved for summary disposition pursuant to Supreme Court Rule 7.041a (1999 Kan. Ct. R. Annot. 47).
A careful review of the pleadings reflects McKinney is not challenging the legality of the sentence imposed by the trial court; rather, he is challenging the Department of Corrections' (DOC) aggregation of his two sentences and the calculation of his conditional release and maximum release dates pursuant to that aggregation.
The calculation of release dates is the responsibility of the DOC. K.S.A. 21-4608(f)(4); K.A.R. 44-6-135 and 44-6-135a. Under these circumstances, McKinney's petition purports to state a claim under K.S.A. 1999 Supp. 60-1501(a) and must be filed in the county of incarceration rather than with the sentencing court.
*804 The trial court properly dismissed the petition for lack of jurisdiction.
Affirmed.